DETAILED ACTION
12/07/20 - Applicant response.
08/06/20 - First action on the merits.
06/15/20 - Applicant election.
04/15/20 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive.
 	Regarding the prior art, Examiner agrees Kim does not disclose dynamically adjusting the location of one or more apertures.  However, the claim recites dynamically adjusting "one" or more properties including a size and a location.  Thus, after further consideration, Kim still reads on the claim as written, since Kim discloses a minimum of one property of size.  Examiner suggests possibly deleting "one or more" so as to recite properties in plural and thus clearly require both size and location.
 	To expedite prosecution toward allowance, Examiner also suggests filing a terminal disclaimer, and making corrections to the following withdrawn claims which are likely eligible for rejoinder:
Claims 2-3: Turning on/off addressable emitters and sensors is not technically an adjustment of an "aperture", since an aperture is a hole or void.  Examiner suggests possibly reciting dynamically adjusting the one or more optical components.
Claim 4: It is not logical to increase the number of MEMS shutters in the device as recited, since this would mean the device somehow fabricates more MEMS shutters on the fly.  Examiner suggests rephrasing to recite dynamically adjusting by "controlling a number of" MEMS shutters.
Claim 5: First and second configurations would lack proper antecedent basis.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 19: Since the parent claim now recites the one or more properties include a size and a location, it is unclear to recite that the one or more properties "further includes" location.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 9-10, 13-14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2008/0275322).
 	Regarding claims 7, 13, 16-17, Kim discloses the same invention as claimed, including measuring physiological information by emitting light from one or more light emitters, the one or more light emitters included in one or more optical components, and receiving a return light, the return light including at least a portion of the emitted light by one or more light sensors, the one or using a controller (Figure 1), one or more properties of at least one of the one or more apertures of the device component to the second configuration based on the one or more control signals (Figure 6: 618), wherein the one or more properties includes an aperture size (Figures 2-4; Paragraphs 40, 45-53, 73-74; the claim recites "one" or more properties including a size and a location, and thus a minimum of one property of size reads on the claim).
 	Regarding claim 9, Kim discloses determining an aperture size for the second configuration (Paragraphs 54, 65; Figure 6: 618).
 	Regarding claims 10, 14, Kim discloses receiving ambient light/noise by the one or more light sensors, and determining whether an amount of the received ambient light/noise is greater than a saturation/threshold level (Figure 5: first threshold value; Paragraphs 62, 65; Figure 6: 614-616), wherein the dynamic adjustment to the second configuration includes decreasing the size of the at least one of the one or more apertures in accordance with the determination that the amount of received ambient light is greater than the saturation level (Figure 6: 618).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0275322) in view of Mason (US 2006/0258922).
 	Regarding claim 12, Kim discloses determining one or more signals indicative of the returned light and determining whether an intensity of the one or more signals is less than a threshold value (Figure 5: second threshold).  Kim discloses that it is desirable to maintain the return signal between a first upper saturation threshold and a second lower threshold (Paragraph 59), and discloses the apertures may be adjusted larger or smaller (Figures 2-4; Paragraph 40), but Kim only discloses increasing the luminescence if the returned light is less than the threshold value (Paragraph 64), and does not explicitly disclose increasing a size of an aperture.  However, Mason teaches it is desirable to maintain the return signal between a first upper saturation threshold and a second lower threshold (Figure 3: saturation threshold 317 and dark threshold 319; Paragraph 5), and mechanically adjusting the aperture size in addition to controlling luminescence (Paragraph 6), including increasing an aperture size (Figures 6A-7B; Paragraphs 21-22), in order to increase the quantity of return light received.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Mason to include increasing a size of an aperture when the returned light is less than a threshold value, in order to increase the quantity of return light received.
 	Regarding claim 20, Kim does not disclose different aperture shapes as recited.  However, Mason teaches aperture shapes between first and second configurations may be either the same (Figures 7A-B) or different (Figures 6A-B) when adjusting the quantity of return light received, as a matter of engineering design choice.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Mason to include a different aperture shape as recited, since such a modification would have amounted to mere engineering design choice.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0275322) in view of Medina (US 2010/0331640).
 	Regarding claim 18, Kim does not disclose further accounting for a skin type of a user as recited.  However, Medina teaches accounting for a skin type of a user when measuring PPG (Paragraphs 33, 35), in order to optimize the quantity of return light received.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Medina to include accounting for skin type as recited, in order to optimize the quantity of return light received.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 9, 10, 12-14, 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 19, 22, 26 of U.S. Patent No. 10,117,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the instant claims.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE T WU/
Primary Examiner, Art Unit 3766